Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

Claims 8-12 are allowable. Claims 1-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of 5/5/2020 between inventions I and II, is hereby withdrawn and claims 1-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claims 1 and 8. Specifically, the closest prior art fails to teach or suggest the limitations of claim 8 and 1 wherein:
wherein the pump control device (50-1) is configured to control the pump (23) during a first supply time period (AT 1) and during a second supply time period (AT2), which follows the first supply time period, in such a way that the brewing water is enabled to be supplied to the brewing water inlet 
wherein the pump (23) is configured to be controlled by the pump control device (50-1) in such a way that the pump (23) continuously supplies the brewing water to the brewing water inlet (35) in the first brewing water supply mode during the first supplying time period (AT 1), and supplies the brewing water in the second brewing water supply mode during the second supply time period (AT2) either in a continuous mode, in which the brewing water is continuously supplied to the brewing water inlet (35), or in a pulse mode, in which the brewing water is supplied in pulses at the brewing water inlet (35);
wherein the pump control device (50-1) is configured to control the pump (23) during the second supply time period (AT2) as a function of at least one captured measuring value supplied by the measuring device in such a way that the pump (23) is enabled to supply the pressurized brewing water to the brewing water inlet (35) as a function of the at least one captured measuring value either takes place in the continuous mode or in the pulse mode according to one of the following cases e) to f):
e)    if the at least one captured measuring value supplied by the measuring device is a measuring value captured by the pressure measuring device (51) for the pressure (P, P3) of the brewing water supplied to the brewing water inlet (35) at the brewing water inlet, the pressurized brewing water is supplied in the pulse mode, when the measuring value for the pressure (P, P3) is larger than a predetermined or predeterminable pressure threshold value (Pmax), and in the continuous mode, when the measuring value for the pressure (P, P3) is smaller than a predetermined or predeterminable pressure threshold value (Pmin);
f)    if the at least one captured measuring value supplied by the measuring device is a measuring value captured by the flow meter (52) for the volume flow (Q, Q3) of the brewing water supplied to the brewing chamber inlet (35) or for the volume flow of the liquid, which escapes from the chamber outlet

The closest prior art to the applicant’s claimed invention is Kuempel et al. who teaches various methods for brewing coffee.  However, Kuempel does not teach the control functions of conditional, modal functioning as described above which is recited in the claims.  See also Applicants arguments submitted within pages 1-36 on 1/15/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/30/2021